DETAILED ACTION
Claims 1-2, 6-9, and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 

In light of the most recent amendments made to claim 8, the previously addressed 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s representative amended claim 1 (and, similarly claims 8 and 16) to recite at least “…wherein the seal is axially retained within the closed gland groove without the use of additional components…”. Examiner respectfully notes that the open-ended limitation is broad in nature in light of paragraph [0010] within the instant applicant’s specification, in which the “additional components” are not limited to specific elements allowing the limitation to still be taught by Themig. Furthermore, the cross-sectional view of at least figure 1 of Themig introduces for at least element 14 to be retained within the closed gland groove without the use of “additional components”, since at least 14 is not physically touching any other element surrounding thereof. 

Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0192853 A1 (i.e. Themig) in view of US Publication 2001/0006109 A1 (i.e. Michael Victor Kaiser et al.).

In regards to claim 1, Themig discloses: A closed gland sealing system (see at least figures 1-2, abstract and paragraphs [0016-0038, 0048-0050]), comprising:
a mandrel body (of at least 12) having a cylindrical outer surface (as shown in at least figures 1-2), wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises an annular recess formed in the mandrel body (as shown in at least figures 1-2), wherein the annular recess extends radially (as shown in at least figures 1-2), the closed gland groove comprising a back slope (at least 36, 36a) between the seal mandrel portion and the cylindrical outer surface of the mandrel body (as shown in at least figures 1-2);
a sealing element (at least 14) positioned in the closed gland groove and extending radially around the seal mandrel portion (see at least abstract and figures 1-2), wherein the seal is axially retained within the closed gland groove without the use of additional components (Examiner notes that the open-ended limitation is broad in nature in light of paragraph [0010] within the instant applicant’s specification, in which the “additional components” are not limited to specific elements allowing the limitation to still be taught by Themig; furthermore, the cross-sectional view of at least figure 1 of Themig introduces for at least element 14 to be retained within the closed gland groove without the use of “additional components”, since at least 14 is not physically touching any other element surrounding thereof); and 
a continuous backup ring (at least 16, 18) positioned proximate with the sealing element in the closed gland groove, the continuous backup ring seated within the closed gland groove (as shown in at least figure 1), wherein the continuous backup ring extends radially around the seal mandrel portion (see at least abstract and figures 1-2 and paragraphs [0016-0038, 0048-0050]), and the continuous backup ring rides along the back slope as the continuous backup ring expands radially outward from the seal mandrel portion of the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2).
swaged into position by reducing a diameter of the ring to be seated within the groove.
Nonetheless, Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least figures 2-3, column 2, lines 56-61, column 4, lines 15-48 and column 7, lines 20-43, introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the placement of the backup ring about the tubular as taught by Themig to include for the placement of the backup ring to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser to provide resistance to axial displacement of the anchor relative to the surrounding earth material (at least abstract).

In regards to claim 2, Themig further discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraph [0019] introduces the back-up ring may include an annular member with a spiral cut extending along at least some portion of the ring's circumference which may radially expand by slipping along the spiral cut).

In regards to claim 6, Themig discloses: wherein a rate at which the continuous backup ring expands as an angle of the back slope increases (as shown in the transitioning as introduced in figures 1-2).
However, Themig in view of Michael Victor Kaiser appear to be silent in regards to: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig in view of Michael Victor Kaiser to include for a rate at which the continuous backup ring expands decreases as an angle of the back slope increases for purposes of actuating and engaging the sealing tool downhole accordingly.

In regards to claim 8, Themig discloses: A system (as shown in at least figures 1-2), comprising:
(at least 12) within a wellbore (as disclosed in at least figures 1-2 and paragraphs [0016-0038, 0048-0050]), wherein the wellbore contains a seal bore (as shown in at least figures 1-2); and 
a closed gland sealing system deployed along the tubing (at least 12), wherein the closed gland sealing system includes: 
a mandrel body (of at least 12) having a cylindrical outer surface, wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises an annular recess formed in the mandrel body (as shown in at least figures 1-2), wherein the annular recess extends radially around the cylindrical outer surface to form a closed gland groove in the mandrel body (as shown in at least figures 1-2), the closed gland groove comprising a back slope (at least 36, 36a) between the seal mandrel portion and the cylindrical outer surface of the mandrel body (as shown in at least figures 1-2);
a sealing element (at least 14) positioned in the closed gland groove and extending radially around the seal mandrel portion (see at least abstract and figures 1-2), wherein the seal is axially retained within the closed gland groove without the use of additional components (Examiner notes that the open-ended limitation is broad in nature in light of paragraph [0010] within the instant applicant’s specification, in which the “additional components” are not limited to specific elements allowing the limitation to still be taught by Themig; furthermore, the cross-sectional view of at least figure 1 of Themig introduces for at least element 14 to be retained within the closed gland groove without the use of “additional components”, since at least 14 is not physically touching any other element surrounding thereof); and 
a continuous backup ring (at least 16, 18) positioned proximate with the sealing element in the closed gland groove, the continuous backup ring to be seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the seal mandrel portion (see at least abstract and figures 1-2 and paragraphs [0016-0038, 0048-0050]) and the continuous backup ring rides along the back slope as the continuous backup ring expands radially outward from the seal mandrel portion of the mandrel body upon activation of the continuous backup ring (as shown in the transitioning from at least figure 1 to figure 2).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated within the groove.
Nonetheless, Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least figures 2-3, column 2, lines 56-61, column 4, lines 15-48 and column 7, lines 20-43, introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the placement of the backup ring about the tubular as taught by Themig to include for the placement of the backup ring to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser to provide resistance to axial (at least abstract).

In regards to claim 9, Themig further discloses: wherein the continuous backup ring comprises a continuous metal backup ring (at least paragraphs [0048-0050] introduces a back-up ring according to this invention is formed of material including metal such as brass, steel, titanium or a polymer filled with metal and has an incomplete ring form, such as by inclusion of an axial or spiral cut).

In regards to claim 13, Themig discloses: wherein a rate at which the continuous backup ring expands as an angle of the back slope increases (the transitioning as introduced in figures 1-3).
However, Themig in view of Michael Victor Kaiser appear to be silent in regards to: wherein a rate at which the continuous backup ring expands decreases as an angle of the back slope increases.
Nonetheless, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 14, Themig further discloses: wherein an extrusion gap between the cylindrical outer surface of the mandrel body and the wellbore casing is reduced upon activation of the continuous backup ring (as shown in figures 1-2; at paragraphs [0016-0038, 0048-0050] introduces the back-up rings instead of serving one purpose, both reduce the extrusion gap and also to anchor into the surrounding structure).

In regards to claim 15, Themig further discloses: wherein the continuous backup ring expands in response to a setting force transferred to the continuous backup ring from the sealing element (as shown in the transitioning from figure 1 to figure 2).

In regards to claim 16, Themig discloses: A method (see at least paragraph [0009]), comprising:
deploying a closed gland sealing system along a production tubing (at least 12) within a wellbore that is encased with wellbore casing (at least paragraphs [0018-0038] introduces deploying the apparatus as shown in figures 1-2 within the wellbore comprising of casing), wherein the closed gland sealing system includes: 
a mandrel body having a cylindrical outer surface, wherein a seal mandrel portion (portion comprising at least element 14) of the mandrel body comprises  an annular (as shown in at least figures 1-2), wherein the annular recess extends radially around the cylindrical outer surface to form a closed gland groove in the mandrel body (as shown in at least figures 1-2), the closed gland groove comprising a back slope (at least 36, 36a) between the seal mandrel portion and the cylindrical outer surface of the mandrel body (as shown in at least figures 1-2); 
a sealing element (at least 14) positioned in the closed gland groove and extending radially around the seal mandrel portion (see at least abstract and figures 1-2), wherein the seal is axially retained within the closed gland groove without the use of additional components (Examiner notes that the open-ended limitation is broad in nature in light of paragraph [0010] within the instant applicant’s specification, in which the “additional components” are not limited to specific elements allowing the limitation to still be taught by Themig; furthermore, the cross-sectional view of at least figure 1 of Themig introduces for at least element 14 to be retained within the closed gland groove without the use of “additional components”, since at least 14 is not physically touching any other element surrounding thereof); and
a continuous backup ring (at least 16, 18) positioned proximate with the sealing element in the closed gland groove, the continuous backup ring seated within the closed gland groove (as shown in at least figures 1-2), wherein the continuous backup ring extends radially around the seal mandrel portion (as shown in at least figures 1-2) and the continuous backup ring rides along the back slope as the continuous backup ring expands radially outward from the seal mandrel portion of the mandrel body upon (as shown in the transitioning from at least figure 1 to figure 2); and 
activating the continuous backup ring to reduce an extrusion gap between the cylindrical outer surface of the mandrel body and a seal bore (as shown in figures 1-2; at paragraphs [0016-0038, 0048-0050] introduces the back-up rings instead of serving one purpose, both reduce the extrusion gap and also to anchor into the surrounding structure).
	However, Themig appears to be silent in regards to: the ring swaged into position by reducing a diameter of the ring to be seated within the groove.
Nonetheless, Michael Victor Kaiser discloses: wherein the continuous backup ring is swaged into position by reducing a diameter to be seated (at least figures 2-3, column 2, lines 56-61, column 4, lines 15-48 and column 7, lines 20-43, introduces using a swaging tool to reduce the diameter of a ring about a tubular).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig to include the teachings of Michael Victor Kaiser, by modifying the placement of the backup ring about the tubular as taught by Themig to include for the placement of the backup ring to be reduced in diameter via a swaging device as taught by Michael Victor Kaiser to provide resistance to axial displacement of the anchor relative to the surrounding earth material (abstract).

In regards to claim 17, Themig further discloses: wherein activating the continuous backup ring comprises transferring a setting force from the sealing element (as shown in the transitioning from figures 1-2 which establish compression).

In regards to claim 18, Themig further discloses: wherein activating the continuous backup ring comprises increasing pressure forces experienced by the sealing element and the continuous backup ring (as shown in the transitioning from figures 1-2 which establish compression).

In regards to claim 19, Themig further discloses: retracting the continuous backup ring by reducing pressure forces experienced by the sealing element and the continuous backup ring (at least paragraphs [0030-0040] introduces the actuating member 38 can be released to retract the backup ring and unset the packer).

In regards to claim 20, Themig further discloses: wherein retracting the continuous backup ring causes the continuous backup ring to drop down into the closed gland groove (at least paragraphs [0030-0040] introduces the actuating member 38 can be released to retract the backup ring and unset the packer).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0192853 A1 (i.e. Themig) in view of US Publication 2001/0006109 A1 (i.e. Michael Victor Kaiser et al.) with the teachings of US Patent 4,697,640 (i.e. Szarka).

In regards to claim 7, Themig discloses: wherein the seal mandrel portion further comprises recess that extends radially around the seal mandrel portion (as shown in at least figures 1-2).
However, Themig appears to be silent in regards to: wherein the seal mandrel portion further comprises a thermal expansion that extends radially around the seal mandrel portion.
Nonetheless, Szarka discloses: wherein the seal mandrel portion further comprises a thermal expansion that extends radially around the seal mandrel portion (at least column 1, lines 27-47 and column 5, lines 37-48, introduces the tubing to incorporate thermal expansion).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Themig in view of Michael Victor Kaiser to include the teachings of Szarka, by modifying the seal mandrel portion comprising of a recess which contains the sealing elements taught by Themig in view of Michael Victor Kaiser to include for the seal mandrel portion to include thermal expansion taught by Szarka to allow for setting packers of the type having a nonelastomeric packer element (column 1, lines 7-10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676